Per Curiam.
The judgment in this case is affirmed with 10 per cent, damages and costs. It is accurate in every particular to nearer than a hair’s breadth.
The points made have all been ruled upon and settled in numerous cases (1).

 The appellant relied upon two points—
1. The cause was tried upon an issue of fact raised by answer, though a demurrer to the complaint was pending undecided.
2. That the judgment was without relief, &c., under § 15, 1 K. S. p. 379, which, he contended, is unconstitutional.